DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 03/15/2022:
Claims 13-14, 16-21, 25 and 28-31 are currently examined.  
Claims 1-12, 15, and 26-27 are cancelled.
Claims 30 and 31 are newly added.
Claims 22-24 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 14, 16-21, 25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cioffi et al (EP-0271329-A2, cited in the previous Office Action)( “Cioffi” hereinafter) in view of Hu et al. (Influence of borax and citric acid on the hydration of calcium sulfoaluminate cement, Chemical Papers, cited in the previous Office Action) (“Hu” hereinafter), and Auer et al. (DE-102013200122-A1, with reference to the machine translation) (“Auer” hereinafter).

Regarding claim 13, Cioffi teaches an ettringite binder (see Cioffi at P2 L39-40 teaching hydraulic binder… comprising at least a major proportion of ettringite): 
Cioffi further teaches that a method of producing a hydraulic binder which comprises an intimate mixture of powdered source materials in natural and/or industrial by-product form of reactive CaSO4, CaO and Al2O3 with or without SiO2 (see Cioffi at P2, L42-44), wherein:
Al2O3 or SiO2 is taken to meet the claimed at least one aluminosilicate source because Cioffi teaches that reactive Al2O3 includes clay and clay waste featured in the list (see Cioffi at P4 L4), and reactive SiO2 includes clay and clay waste featured in the list (see Cioffi at P4 L8),
CaSO4 is taken to meet the claimed at least one calcium sulfate source, and 
CaO is taken to meet the claimed one calcium hydroxide source because Cioffi teaches that the more generally synthetic ettringite can be made from CaO or (Ca(OH)2 (see Cioffi at P3 L37).

However Cioffi does not explicitly teach i) at least one activator selected from the group consisting of compounds suitable for complexing cations, ii) at least one alkali catalyst is selected from the group consisting of sodium fluoride, sodium aluminate, trisodium phosphate, sodium orthosilicate, sodium metasilicate, sodium hexafluorosilicate, sodium fluorophosphate, sodium hexametaphosphate, sodium carbonate, sodium borate, sodium hexafluoroaluminate, potassium tetrafluoroaluminate and the mixtures thereof, and iii) wherein the at least one aluminosilicate source comprises metakaolin.

Regarding i) and ii), like Cioffi, Hu teaches ettringite (see Hu at Title teaching the influence of borax and citric acid on the hydration of calcium sulfoaluminate cement, wherein calcium sulfoaluminate is CSA (see Hu at page 1909, right column, 1st paragraph, 6th sentence), and see Hu at page 1914, left column, under XRD analysis, 1st paragraph, 2nd sentence teaching that the main hydration product is ettringite).
As mentioned, Hu teaches that borax and citric acid were used (see Hu at page 1910, right column, 1st paragraph, 3rd sentence), wherein citric acid is taken to meet the claimed i) because Hu teaches that the formation of complex between calcium and citrate in the solution adsorbed on the solid surface (see Hu at page 1918, left column, under Conclusions, 5th sentence), thus meeting the claimed an activator compound suitable for complexing cations; and wherein borax is taken to meet the claimed ii) alkali catalyst, sodium borate (another name for borax), capable of acting as an alkali catalyst.
	Hu further teaches that borax and citric acid decreased the strength of CSA cement at 1 day but improved the strength at 3 and 28 days (see Hu at page 1918, left column, under Conclusions, 1st sentence).
As such, one of ordinary skill in the art would appreciate that Hu teaches the use of borax and citric acid in the hydration of calcium sulfoaluminate cement, wherein the main hydration product is ettringite so as to improve the strength of calcium sulfoaluminate cement at 3 and 28 days, and seek those advantages by adding borax and citric acid in Cioffi’s hydraulic ettringite binder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add borax and citric acid as taught by Hu in the hydraulic ettringite binder of Cioffi so as to improve the strength of calcium sulfoaluminate cement at 3 and 28 days.

Regarding iii), as mentioned, Cioffi does not explicitly teach wherein the at least one aluminosilicate source comprises metakaolin.
However, as mentioned Cioffi teaches that reactive Al2O3 includes clay and clay waste featured in the list (see Cioffi at P4 L4), and reactive SiO2 includes clay and clay waste featured in the list (see Cioffi at P4 L8).  Cioffi also teaches that the clay and clay waste above is a list of the preferred sources of the powdered source material (see Cioffi at P4 L1) and Cioffi further teaches that it will be appreciated that any of the powdered source materials may be derived from other appropriate sources… which have not been listed (see Cioffi at P4 L10-11).  Furthermore, Cioffi teaches that Portland cement may conveniently be included in the powdered source materials (see Cioffi at P3 L10-11).
Cioffi also teaches ettringite… having the formula 3CaO.Al2O3.3CaSO4.31-33H2O (see Cioffi at P2 L4-6), and ettringite… may also form in Portland cement in the presence of gypsum and water from tricalcium aluminate (see Cioffi at P2 L31-32).
Like Cioffi, Auer teaches a composition that is capable of forming an ettringite (see Auer at [0001] teaching binders which contain calcium sulfate, Portland cement, calcium aluminate cement, as well as… metakaolin), wherein CaSO4·2H2O (or calcium sulfate) or commonly known as gypsum (see Auer at [0022]).  Auer further teaches that metakaolin is a product that is created when kaolin and kaolinite clay are burned (see Auer at [0059]).  Metakaolin is taken to meet the claimed wherein the at least one aluminosilicate source comprises metakaolin.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, metakaolin is known for its intended use in the production of binder that is capable of forming an ettringite, and metakaolin is a product from clay as taught by Auer, which is consistent with Cioffi because Cioffi teaches that any of the powdered source materials may be derived from other appropriate sources, which have not been listed.
As such, one of ordinary skill in the art would appreciate that Auer teaches metakaolin that is known for its intended use, and seek those advantages by replacing the clay in Cioffi’s hydraulic ettringite binder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the clay in Cioffi’s hydraulic ettringite binder with the metakaolin as taught by Auer because metakaolin is known for its intended use.








Regarding claim 14, Cioffi as modified by Hu and Auer teaches the limitations as applied to claim 13 above, and Hu further teaches wherein the activator is selected from the group consisting of… alpha hydroxy acid (see Hu at Title teaching citric acid, and citric acid is an alpha hydroxy acid because it comprises a hydroxyl group (-OH) on the carbon adjacent to the carboxylic function (as defined in the Applicant Specification at page 5, lines 2-3)).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 16, Cioffi as modified by Hu and Auer teaches the limitations as applied to claim 13 above, and Hu further teaches wherein the quantity by mass of catalyst is in a range of more than 0% to 20% with respect to the total quantity of the binder (see Hu at page 1910, right column, 1st paragraph, 4th-5th sentence teaching the borax-to-citric acid ratio was 1… the amount of borax and citric acid… is by weight of cement, e.g. 0.2, 0.3, 0.4, 0.5 and 0.6 %).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claims 17 and 21, Cioffi as modified by Hu and Auer teaches the limitations as applied to claim 13 above, and Auer further teaches that the pozzolan activity is preferably such that the reactivity of the metakaolin with calcium hydroxide is 500 mg… calcium hydroxide per g… the reactivity of a metakaolin with calcium hydroxide can in particular be determined by a method which is referred to in the field of concrete technology and in the literature as the “Chapelle test” (see Auer at [0059]).  
Metakaolin is taken to meet the claimed wherein the aluminosilicate source comprising metakaolin is selected from the group consisting of a pozzolan, a fine originating from the production of chamotte, and calcined clay (claim 17), and the 500 mg calcium hydroxide per gram is within the claimed wherein the aluminosilicate source is characterized by a pozzolanic activity index (IPZ), determined by the Chapelle test method, of from 200 to 2200 mg/g (claim 21).
Furthermore, the limitation in claim 17 “from the production of chamotte, and calcined clay” is product-by-process, therefore it is not seen to differ structurally from the applied prior art of Cioffi, Hu and Auer because it has been held that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).
Moreover, the phrase “determined by the Chapelle test method” in claim 21 is a process of measuring the pozzolanic activity index of metakaolin, therefore it is not seen to differ structurally from the applied prior art of Cioffi, Hu and Auer because it has been held that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).

	
Regarding claim 18, Cioffi as modified by Hu and Auer teaches the limitations as applied to claim 13 above, and Cioffi further teaches that wherein the calcium hydroxide source is selected from the group consisting of… quicklime (see Cioffi at P4 L6 teaching reactive CaO… quicklime).

Regarding claims 19 and 28, Cioffi as modified by Hu and Auer teaches the limitations as applied to claim 13 above, and Cioffi further teaches wherein the calcium sulfate source is selected from the group consisting of… anhydrite, natural gypsum and gypsum obtained as a by-product of industrial reactions (claim 19); and wherein the gypsum is selected from the group consisting of… titanogypsum (claim 28) (see Cioffi at P4 L2 teaching reactive CaSO4… chemical gypsum (or a or gypsum obtained as a by-product of industrial reactions), and see Cioffi at P4 L12-13 teaching the proposed chemical gypsums may take any suitable forms, wherein titanogypsum is featured in the list).

Regarding claims 20 and 29, Cioffi as modified by Hu and Auer teaches the limitations as applied to claim 13 above, and Cioffi teaches that the ettringite binder further comprising additives (claim 20); and wherein the additive is selected from the group consisting of… a blast furnace slag (claim 29) (see Cioffi at P4 L4 teaching reactive Al2O3 includes blast furnace slag featured in the list, and see Cioffi at P4 L8 teaching reactive SiO2 includes blast furnace slag featured in the list), thus either the reactive Al2O3 or reactive SiO2 meets the claimed additive, wherein the additive is a blast furnace slag.

Regarding claim 25, Cioffi as modified by Hu and Auer teaches the limitations as applied to claim 13 above, and Hu further teaches wherein the activator is selected from the group of compounds suitable for complexing… calcium (see Hu at page 1918, left column, under Conclusions, 5th sentence teaching the formation of complex between calcium and citrate).

Claims 13, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cioffi in view of Mills et al. (US 2012/0145044 A1) (“Mills” hereinafter), and Auer.

Regarding claims 13 and 30, Cioffi teaches an ettringite binder (see Cioffi at P2 L39-40 teaching hydraulic binder… comprising at least a major proportion of ettringite): 
Cioffi further teaches that a method of producing a hydraulic binder which comprises an intimate mixture of powdered source materials in natural and/or industrial by-product form of reactive CaSO4, CaO and Al2O3 with or without SiO2 (see Cioffi at P2, L42-44), wherein:
Al2O3 or SiO2 is taken to meet the claimed at least one aluminosilicate source because Cioffi teaches that reactive Al2O3 includes clay and clay waste featured in the list (see Cioffi at P4 L4), and reactive SiO2 includes clay and clay waste featured in the list (see Cioffi at P4 L8),
CaSO4 is taken to meet the claimed at least one calcium sulfate source, and 
CaO is taken to meet the claimed one calcium hydroxide source because Cioffi teaches that the more generally synthetic ettringite can be made from CaO or (Ca(OH)2 (see Cioffi at P3 L37).

However Cioffi does not explicitly teach i) at least one activator selected from the group consisting of compounds suitable for complexing cations, ii) at least one alkali catalyst is selected from the group consisting of sodium fluoride, sodium aluminate, trisodium phosphate, sodium orthosilicate, sodium metasilicate, sodium hexafluorosilicate, sodium fluorophosphate, sodium hexametaphosphate, sodium carbonate, sodium hexafluoroaluminate, potassium tetrafluoroaluminate and the mixtures thereof (claims 13 (wherein the list comprise sodium borate) and 30 (wherein the list does not include sodium borate)), and iii) wherein the at least one aluminosilicate source comprises metakaolin.

Regarding i) and ii), like Cioffi, Mills teaches ettringite (see Mills at [0005] teaching according to the disclosure there is provided a cementitious composition comprising a cement component comprising… an ettringite forming cement, and see Mills at [0015] teaching the term “ettringite forming cement” refers to a cement which is capable of forming ettringite… the term “ettringite” refers to a calcium trisulphoaluminate having molecules of water of crystallization and which has the formula 3CaO.Al2O3.3CaSO4.32H2O… ettringite is produced by the hydration of cementitious compositions containing calcium aluminate and calcium sulphate).
Mills also teaches that in some embodiments, the cement component may comprise… one or more of the additional ingredients (see Mills at [0026]).  Mills further teaches that the term “retarding agent” refers to any agent which is capable of slowing the rate of curing of the cement component… a person of skill in the art would be able to determine a suitable retarding agent depending upon the other components of the cement composition… for example… wherein sucrose is featured in the list (see Mills at [0035]), and the term “additive” refers to any further additive required for the correct functioning of the cement composition… a person of skill in the art would be able to determine a suitable additive depending upon the other components of the cement composition… for example… wherein set control agent (for example an alkali metal carbonate such as sodium carbonate) is featured in the list (see Mills at [0039]).  
The sucrose is taken to meet the claimed i) least one activator selected from the group consisting of compounds suitable for complexing cations, and the sodium carbonate is taken to meet the claimed ii) at least one alkali catalyst is selected from the group consisting of… sodium carbonate.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, both sucrose and sodium carbonate is a known material based on its suitability for its intended purpose, and a person of skill in the art would be able to determine a suitable agent/additive depending upon the other components of the cement composition.
As such, one of ordinary skill in the art would appreciate Mills teaches the use of sucrose and sodium carbonate in ettringite forming cement based on its suitability for its intended purpose and upon the other components of the cement composition, and seek those advantages by adding sucrose and sodium carbonate in the hydraulic ettringite binder of Cioffi.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add sucrose and sodium carbonate taught by Mills in the hydraulic ettringite binder of Cioffi based on its suitability for its intended purpose and upon the other components of the cement composition.

Regarding iii), as mentioned, Cioffi does not explicitly teach the aluminosilicate source comprises metakaolin.
However, as mentioned Cioffi teaches that reactive Al2O3 includes clay and clay waste featured in the list (see Cioffi at P4 L4), and reactive SiO2 includes clay and clay waste featured in the list (see Cioffi at P4 L8).  Cioffi also teaches that the clay and clay waste above is a list of the preferred sources of the powdered source material (see Cioffi at P4 L1) and Cioffi further teaches that it will be appreciated that any of the powdered source materials may be derived from other appropriate sources… which have not been listed (see Cioffi at P4 L10-11).  Furthermore, Cioffi teaches that Portland cement may conveniently be included in the powdered source materials (see Cioffi at P3 L10-11).
Cioffi also teaches ettringite… having the formula 3CaO.Al2O3.3CaSO4.31-33H2O (see Cioffi at P2 L4-6), and ettringite… may also form in Portland cement in the presence of gypsum and water from tricalcium aluminate (see Cioffi at P2 L31-32).
Like Cioffi, Auer teaches a composition that is capable of forming an ettringite (see Auer at [0001] teaching binders which contain calcium sulfate, Portland cement, calcium aluminate cement, as well as… metakaolin), wherein CaSO4·2H2O (or calcium sulfate) or commonly known as gypsum (see Auer at [0022]).  Auer further teaches that metakaolin is a product that is created when kaolin and kaolinite clay are burned (see Auer at [0059]).  Metakaolin is taken to meet the claimed aluminosilicate source.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, metakaolin is known for its intended use in the production of binder that is capable of forming an ettringite, and metakaolin is a product from clay as taught by Auer, which is consistent with Cioffi because Cioffi teaches that any of the powdered source materials may be derived from other appropriate sources, which have not been listed.
As such, one of ordinary skill in the art would appreciate that Auer teaches metakaolin that is known for its intended use, and seek those advantages by replacing the clay in Cioffi’s hydraulic ettringite binder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the clay in Cioffi’s hydraulic ettringite binder with the metakaolin as taught by Auer because metakaolin is known for its intended use.

















Regarding claim 31, Cioffi as modified by Mills and Auer teaches the limitations as applied to claim 13 above, and Cioffi, Mills and Auer further teaches the binder does not require producing a clinker at high temperatures ranging from 1200-1300 oC (Cioffi, Mills and Auer do not teach high temperatures ranging from 1200-1300 oC, thus meeting the claimed limitation).

Response to Arguments
Applicant’s arguments, specifically Asbridge teaching that the formation of ettringite or Aft is not desired (see Applicant’s arguments at page 12, paragraphs 2-3), filed 03/15/2022, with respect to claims 17, 21 and 27 have been fully considered and are persuasive.  Since claim 17 and 27 is incorporated in the amended independent claim 13, the current ground of rejection based on Cioffi, Hu and Asbridge has been withdrawn.  However, a new ground of rejection for claim 13 is set forth above using the combinations Cioffi, Hu and Auer and combinations of Cioffi, Mills and Auer, thus relevant arguments pertaining to Cioffi and Hu are addressed below.

Applicant discusses that Cioffi fails to teach or suggest the ettringite binder in claim 13 because the working examples and preferred embodiments are blast furnace slag or fly ash as a source of aluminosilicate but does not disclose calcined clay that could supply an aluminosilicate source comprising metakaolin; Cioffi teaches slow hardening speed binders; and Cioffi does not disclose the presence of alkali catalyst and cation-complexing activator (see Applicant’s argument at page 7, paragraph 3 to page 8, paragraph 8).
Examiner respectfully notes that it has been held that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.  In this case, the rejections outlined above are based on the combination of Cioffi, Hu and Auer and the combination of Cioffi, Mills and Auer.  In the rejections, Cioffi is modified by Auer to use metakaolin as the aluminosilicate source, and is further modified by either the addition of citric acid and sodium borate as taught by Hu or sucrose and sodium carbonate as taught by Mills to meet the claimed cation-complexing and activator alkali catalyst.

Applicant discusses that the Hu does not use metakaolin and slows down the hardening speed (see Applicant’s arguments at page 9, paragraphs 1-2).
As mentioned above, it has been held that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.

Applicant discusses that the modification of Cioffi by Hu teaches away from fast hardening binder compositions and fails to teach an aluminosilicate source comprising metakaolin (see Applicant’s arguments at pages 8-9, bridging paragraph, and page 9, paragraph 3-6).
Examiner respectfully notes that the previous limitation in claim 13 is broad and does not include metakaolin as the aluminosilicate source.  The amended claim 13 that incorporates the metakaolin limitation is now rejected in further view of Auer to teach metakaolin.

Applicant discusses that the combination of Cioffi and Hu fails to provide evidence of motivation, since the addition of an alkali catalyst and of a cation-complexing activator slows down the hardening speed (see Applicant’s arguments at page 10, paragraphs 1-2, and 4).
Examiner respectfully notes as outlined in claim 13 rejection that one of ordinary skill in the art would appreciate and know that the motivation teaching of Hu is the improved strength of the cement at 3 and 28 days.  

Applicant discusses that the combination of Cioffi and Hu is not compatible because Cioffi refers to non-clinked binders, whereas Hu teaches CSA cement that is burnt at 1250o C-1350o C (see Applicant’s arguments at page 10, paragraph 3).
Examiner respectfully notes that the examined claims belong to the statutory class of product. As such, only the structure is considered (unless there is product by process language and then the structure imparted/implied by the process is considered) and the combination of Cioffi and Hu would reasonably produce an ettringite product as claimed since both Cioffi and Hu teaches the formation of ettringite binder as outlined in claim 13 rejection.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735